Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 1 of 18 PageID #: 606




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- x
 AL M. KIRBY                                                    :
                                                                :
                                              Plaintiff,        :
                                                                :   MEMORANDUM & ORDER
                            -against-                           :
                                                                :   16-cv-7161 (ENV) (SIL)
 COUNTY OF SUFFOLK, SUFFOLK COUNTY :
 POLICE OFFICER DONALD SANTAMARIA, in :
 his official and individual capacity, SUFFOLK                  :
 COUNTY POLICE OFFICERS JOHN DOES 1–4 :
 in their official and individual capacities,                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- x

 VITALIANO, D.J.

         Plaintiff Al M. Kirby filed this action against the County of Suffolk (the “County”) and

 Suffolk County Police Officers Donald Santamaria and John Does 1–4, alleging, upon the

 claimed authority of 42 U.S.C. §§ 1981, 1983, and 1985, violations of his federal constitutional

 rights, along with state law claims of negligence, battery, abuse of process, and intentional

 infliction of emotional distress. Dkt. 5 (“Am. Compl.”). Defendants move for summary

 judgment as to the federal claims and urge the Court to decline to exercise jurisdiction over the

 state law claims. See Dkt. 33; Dkt. 33-15 (“Defs.’ Mem.”). For the reasons set forth below, the

 motion is granted in part and denied in part.

                                                   Background1

         The story begins with Kirby catching up with friends at a bar in Mastic on January 29,

 2016 at approximately 9:00 pm. Dkt. 33-3, Defs.’ Rule 56.1 Statement (“Defs.’ 56.1”), ¶ 2. He



 1
  The material facts are drawn from the pleadings, the Local Rule 56.1 filings and the parties’
 evidentiary submissions.



                                                          1
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 2 of 18 PageID #: 607




 had driven to the bar, but, after about four hours of eating and imbibing, he decided to take a

 taxicab home. Id. ¶¶ 3–4. When he got home, Kirby realized he had left his wallet, which

 contained 25 credit cards, in his vehicle, back at the bar and in a neighborhood where Kirby

 believed it may be broken into. Id. ¶ 4. Fearing the worst, he drove his wife’s 2012 Cadillac

 Escalade back to retrieve his wallet. Id. ¶¶ 4–5. Kirby drove to his vehicle without incident,

 retrieved his wallet, and set off for home. Id. ¶ 6.

        Kirby was less fortunate on this leg of his travels. He admits that he “didn’t fully stop” at

 a stop sign at the intersection of Main Street and River Road. Id.; Dkt. 33-18, Pl.’s Rule 56.1

 Statement (“Pl.’s 56.1”), ¶ 6. As for other details, Kirby testified he was driving at about the

 speed limit. Pl.’s 56.1 ¶ 6. Officer Santamaria tells a different story. At the intersection, Kirby

 failed to stop, and, instead, drove through the intersection at about 40 m.p.h. Defs.’ 56.1 ¶ 18.

 Kirby then accelerated, he said, to 70 m.p.h. Id. Engaging his emergency lights, Officer

 Santamaria pursued Kirby, id. ¶¶ 7, 19, who did not immediately see the pursuing police car.

 Pl.’s 56.1 ¶ 7. Kirby concedes that he drove “some distance” before noticing Officer

 Santamaria’s pursuit, then pulled over immediately. Id. ¶ 7.

        But, there is more to the radical divergence of the two accounts of the pursuit. Officer

 Santamaria claims that he saw Kirby’s reverse lights activate after Kirby stopped—a fact Kirby

 denies. Id. ¶ 19; Defs.’ 56.1 ¶ 19. Fearing that Kirby was going to back the Escalade into the

 patrol car, Officer Santamaria stated, he radioed that he had made the stop, got out of his patrol

 car, and shined a flashlight into Kirby’s SUV (although, he also claims, he could not see through

 its tinted windows). Defs.’ 56.1 ¶¶ 19–20. Notwithstanding the tint, because he claims the front

 driver’s-side window was open, Officer Santamaria says he could see Kirby looking at him in the

 side-view mirror and “moving around” in the car. Id. & Dkt. 33-6, Defs.’ 56.1, Ex. C




                                                   2
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 3 of 18 PageID #: 608




 (“Santamaria Dep.”), at 29–31. (Kirby denies it all, professing that he kept still the entire time

 with his hands in the ten and two position on the steering wheel. Pl.’s 56.1 ¶ 20.) Unholstering

 his service pistol, Officer Santamaria swears he ordered Kirby to place his hands on the steering

 wheel, sharply contradicting Kirby’s retelling. Defs.’ 56.1 ¶¶ 20–21. After two or three more

 requests, he claims, Kirby “spun toward him with a black object in his hand.” Id. Kirby, on the

 other hand, claims Officer Santamaria said nothing to him and denies he moved his hands off the

 steering wheel. Pl.’s 56.1 ¶ 20. There is no dispute, however, that Officer Santamaria fired a

 single round at Kirby, which lodged in the driver’s-side door. Defs.’ 56.1 ¶ 22. Kirby was not

 hit. Id.

            After the discharge of the firearm, the divergence in the two stories, if anything, grows

 wider. Kirby either yelled “it’s just a cell phone, it’s just a cell phone,” as Officer Santamaria

 recollects, id. ¶ 23, or, according to Kirby, he said three times “you don’t have to do this” while

 sticking his hands out of the open window. Pl.’s 56.1 ¶ 23. They also dispute whether Officer

 Santamaria asked Kirby if he was okay, and whether Kirby responded that he was. Defs.’ 56.1

 ¶ 24; Pl.’s 56.1 ¶ 24.

            At any rate, Kirby testified that Officer Santamaria ordered him to “[o]pen the door, get

 out of the vehicle, walk backwards to [his] voice, get on [his] knees and put [his] hands behind

 [his] head.” Pl.’s Rule 56.1 Counterstatement, Dkt. 33-18, at 11 (“Pl.’s Counterstatement”),

 ¶ 35. Kirby remembers complying with Officer Santamaria’s orders and telling him, “I have a

 medical condition. I have a titanium plate and screws in my neck. This is as far as I could put

 my hands behind my head.” Id. ¶ 36. Then, he said, Officer Santamaria forced his hands

 together behind his head, handcuffed them, and over Kirby’s protestations that he could not

 remain kneeling with his hands behind his head because of the pain caused by his fused neck and




                                                     3
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 4 of 18 PageID #: 609




 knee injuries, keeping him in that position for 10 to 20 seconds. Id. ¶¶ 42–43. As Kirby recalls

 it, at this point, a sergeant arrived at the scene and reapplied the handcuffs behind his back. Id.

 ¶ 44. In contrast, sounding like the retelling of a different car stop, Officer Santamaria testified

 that, following his discharging his weapon, he requested a supervisor and additional units to

 respond, and that Kirby was still seated in his vehicle when the first officer arrived. Defs.’ 56.1

 ¶ 25. It was that officer, Officer Jeff Cline, who, Officer Santamaria testified, ordered Kirby to

 step out of the Escalade. Id. Officer Cline then purportedly patted Kirby down, who was

 kneeling for a short time during the pat-down. Id. ¶ 26. Officer Santamaria remembers Kirby

 standing up on his own, unhandcuffed, after the completion of the pat-down. Id.

        It is undisputed that Kirby underwent a field sobriety test, in which Officer Santamaria

 did not participate. Defs.’ 56.1 ¶ 27; Pl.’s 56.1 ¶ 27. In receiving the sobriety test, Kirby says he

 was made to walk heel-to-toe and to tilt his head back and touch his nose, neither of which he

 was able to do, he claims because of his preexisting neck and knee injuries. Pl.’s

 Counterstatement ¶¶ 50–51. Having failed the sobriety test, Kirby was arrested and transported

 to the Seventh Precinct, where he was charged with operating a motor vehicle while intoxicated

 in the first degree, operating a motor vehicle while impaired by alcohol, and traffic violations.

 Dkt. 33-14, Defs.’ 56.1, Ex. A, at 1. He was released on his own recognizance, Pl.’s

 Counterstatement ¶ 58, and he pleaded guilty to a lesser charge of driving while intoxicated and

 to being impaired by alcohol. Id. But see Pl.’s 56.1 ¶ 14, Pl.’s Counterstatement ¶ 59

 (contending Kirby pleaded guilty to driving while impaired due to his having taken his pain

 medication, not for driving drunk).

        Over a six-month period immediately following the arrest, Kirby received weekly

 massage treatment for his neck, back and knee injuries, the same sort of treatment he had




                                                   4
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 5 of 18 PageID #: 610




 previously been receiving for his preexisting injuries, but only once a month in frequency. Pl.’s

 56.1 ¶ 15. After this six-month period, he received treatment two to three times a month. Id. He

 also began treatment for post-traumatic stress disorder (“PTSD”) within a month after his arrest.

 Pl.’s Counterstatement ¶¶ 95–98. According to Kirby’s deposition testimony, he suffered a heart

 attack in the September following his arrest because, he contends, of anxiety and a panic attack

 that resulted from his arrest. Dkt. 33-20, Harris-Marchesi Decl., Ex. A (“Kirby Dep.”), at 49

 (194:25–195:21). Kirby does acknowledge, though, that the cardiac episode was not his first—

 he had also suffered an earlier heart attack in 1991 and was still taking medication as a result of

 it. Id. at 49–50 (196:20–197:6).

                                            Legal Standard

          Summary judgment is appropriate if, construing all facts in the light most favorable to the

 nonmovant, there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law. Fed. R. Civ. P. 56(a); Williams v. Annucci, 895 F.3d 180, 187 (2d

 Cir. 2018). Where the nonmoving party bears the burden of persuasion at trial, the moving party

 must identify portions of the record that either demonstrate the absence of a genuine dispute or

 the absence of evidence supporting the nonmoving party’s case. Fed. R. Civ. P. 56(b)(1);

 Golden Pac. Bancorp. v. F.D.I.C., 375 F.3d 196, 200 (2d Cir. 2004).

          Only those facts that “might affect the outcome of the suit under the governing law” are

 material. Anderson v. Liberty Lobby, Inc., 106 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed.

 2d 202, 211 (1986). A genuine dispute over such material facts is one in which “a reasonable

 jury could return a verdict for the nonmoving party.” Id. In making its determination of whether

 there exists a genuine dispute, the Court does not weigh the evidence or assess the credibility of

 witnesses, including the parties. See Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d Cir.

 2010).


                                                   5
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 6 of 18 PageID #: 611




        A nonmoving party, in opposing a motion for summary judgment, “may not rely solely

 on ‘conclusory allegations or unsubstantiated speculation’ in order to defeat” the motion. S.W.

 ex rel. Marquis-Abrams v. City of New York, 46 F. Supp. 3d 176, 188 (E.D.N.Y. 2014). Rather,

 “[t]he nonmoving party must come forward with specific facts showing that there is a genuine

 issue for trial.” Kindle v. Dejana, 238 F. Supp. 3d 353 (E.D.N.Y. 2017) (internal quotation

 marks and citation omitted). Only “[w]here it clear that no rational finder of fact ‘could find in

 favor of the nonmoving party because the evidence to support its case is so slight,’ summary

 judgment should be granted.” Weiss v. Nat’l Westminister Bank PLC, 278 F. Supp. 3d 636, 640

 (E.D.N.Y. 2017) (quoting Gall v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1224

 (2d Cir. 1994)).

                                             Discussion

 I.     Excessive Force

        Kirby’s § 1983 excessive force claim names Officer Santamaria, the County, and Officers

 John Does 1–4. The wrongful conduct plaintiff alleges is judged against a standard of “objective

 reasonableness.” 2 Graham v. Connor, 490 U.S. 386, 392, 109 S. Ct. 1865, 1869, 104 L. Ed. 2d

 443 (1989); see also U.S. Const. amend. IV (protecting against “unreasonable searches and

 seizures”). A determination of reasonableness “requires a careful balancing of the nature and

 quality of the intrusion on the individual’s Fourth Amendment interests against the

 countervailing governmental interests at stake,” with the recognition that officers often must



 2
   Although plaintiff alleges violations of his Fourth, Fifth, and Fourteenth Amendment rights,
 Am. Compl. at 9, the Court analyzes this aspect of his claim, which arises out of an investigatory
 stop and his subsequent arrest, as one under the Fourth Amendment only. See Kerman v. City of
 New York, 261 F.3d 229, 238 (2d Cir. 2001). The particulars of the seizure, at least, go to
 objective reasonableness and damages but do not serve to implicate other constitutional
 provisions.



                                                  6
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 7 of 18 PageID #: 612




 make split-second judgments in response to “tense, uncertain, and rapidly evolving”

 circumstances. Id. at 396–97 (internal quotation marks and citations omitted). Courts, in their

 assessments, must pay “careful attention to the facts and circumstances of each particular case,

 including the severity of the crime at issue, whether the suspect poses an immediate threat to the

 safety of the officers or others, and whether he is actively resisting arrest or attempting to evade

 arrest by flight.” Id.

         Summary judgment against a plaintiff asserting an excessive force claim is appropriate

 only if “no reasonable factfinder could conclude that the officers’ conduct was objectively

 unreasonable.” Amnesty Am. v. Town of West Hartford, 361 F.3d 113, 123 (2d Cir. 2004).

 Despite this exacting standard, summary judgment is nevertheless warranted, for example, as to a

 claim for compensatory damages, if a plaintiff cannot trace his injuries to the force applied.

 Gibeau v. Nellis, 18 F.3d 107, 110 (2d Cir. 1994) (requiring § 1983 plaintiff to “prove that his

 injuries were proximately caused by the constitutional violation”). In addition, a plaintiff cannot

 recover as a matter of law if the evidence does not support that “the force applied was more than

 de minimis.” Romano v. Howarth, 998 F. 2d 101, 105 (2d Cir 1993); see also Graham, 490 U.S.

 at 396 (“‘Not every push or shove, even if it may later seem unnecessary in the peace of a

 judge’s chambers,’ violates the Fourth Amendment.” (quoting Johnson v. Glick, 481 F.2d 1028,

 1033 (2d Cir. 1973))); Roundtree v. City of New York, 778 F. Supp. 614, 622 (E.D.N.Y. 1991)

 (“[T]o conclude that a ‘push’ that does not cause the slightest of physical injuries to the plaintiff

 is nonetheless an actionable use of excessive force would be to hold that any physical contact by

 an arresting officer with the arrested person is actionable.”).

         The parties lock horns over two distinct series of events that occurred on the night of

 Kirby’s arrest. Defendants argue that the first series, involving Officer Santamaria’s shooting at




                                                   7
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 8 of 18 PageID #: 613




 but missing Kirby, cannot support Kirby’s excessive force claim because Kirby was not

 physically harmed. Defs.’ Mem at 7–8. Kirby does not dispute that he was physically

 unscathed, but he points to record evidence showing he was treated for PTSD following the

 shooting, and he argues that his diagnosis constitutes actionable injury. Pl.’s Resp. Mem.

 (“Resp.”), at 9–13, Dkt. 33-17. As for the second series, focusing on Kirby’s handcuffing,

 defendants contend that the evidence clearly supports a finding that the forced applied was de

 minimis. Defs.’ Mem. at 8–10. Kirby retorts that the handcuffing exacerbated preexisting

 injuries that required increased visits for medically necessary massages and stretching. Resp. at

 11.

        Not only is a circuit precedent on the issue joined by the conduct giving rise to plaintiff’s

 first series claim lacking, the law developed by the district courts in this circuit has yet to

 crystalize as to whether, specifically, a missed bullet can support a finding of excessive force.

 As a consequence, both sides point to supportive precedent.

        Building from the ground floor, a § 1983 plaintiff, like any other, must demonstrate he

 has standing, showing he has suffered a “concrete and particularized” injury “fairly traceable to

 the challenged action of the defendant.” Lujan v. Defs. of Wildife, 504 U.S. 555, 560, 112 S. Ct.

 2130, 119 L. Ed. 2d 351 (1992) (internal alterations omitted) (quoting Simon v. Eastern Ky.

 Welfare Rights Organization, 426 U.S. 26, 41–42, 96 S. Ct. 1917, 48 L. Ed. 2d 450 (1976)); see

 also Spokeo, Inc. v. Robins, 578 U.S. —, 136 S. Ct. 1540, 1548, 194 L. Ed. 2d 635 (2016), as

 revised (May 24, 2016). Defendants’ argument appears to rest on this fundamental rule of

 jurisprudence; that is, no harm, no standing, no case. Case authority supporting the dismissal of

 § 1983 excessive force claims brought by a plaintiff not struck by the arresting officer neatly

 dovetails with the federal standing doctrine, and it is no surprise that the absence of any showing




                                                    8
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 9 of 18 PageID #: 614




 of injury whatsoever has been the death knell for excessive force claims. See, e.g., Landy v.

 Irizarry, 884 F. Supp. 788, 799 n.14 (S.D.N.Y. 1995) (“An arrestee must prove some injury,

 even if insignificant, to prevail in an excessive force claim.”).

        Ultimately, though, the legal theory animating the defense argument—that there must be

 a showing of more than a de minimis injury—in fact rests upon an assessment of the nature of the

 force alleged to have caused the claimed injury. Paradigmatic of this principle is this district’s

 decision in Roundtree v. City of New York, which, in granting a Rule 12(b)(6) motion to dismiss

 an excessive force claim, held that alleged injuries of “emotional pain and suffering” stemming

 from a “push” were insufficient to support the claim. 778 F. Supp. at 622. To hold otherwise,

 the decision noted, would be to “transform the constitutional wrong of excessive force in arrest

 into the common law tort of battery; and it would reduce the holding in Graham into an empty

 proposition against which no use of force is reasonable as a matter of law.” Id. Similarly, in

 Evans v. Solomon, 681 F. Supp. 2d 233, 252 (E.D.N.Y. 2010), defendants were entitled to

 summary judgment on plaintiff’s “garden variety” excessive force claim after plaintiff was

 unable to show any injury resulting from an arresting officer pushing him against his vehicle and

 twisting his arm behind his back. Heeding Graham’s admonition that “not every push or shove”

 runs afoul of the constitution, these decisions balanced largely uncontroversial applications of

 force with minimal to no injury to conclude that the force applied was de minimis, and therefore,

 reasonable. See also Johnson ex rel. Johnson v. Cty. of Nassau, No. 09-cv-4746 (JS) (MLO),

 2010 WL 3852032, at *3 (E.D.N.Y. Sept. 27, 2010) (a single act of physical force—grabbing an

 arrestee by the arm—did not proximately cause his stomach aches and headaches); Russo v. Port

 Authority of New York & New Jersey, No. 06-cv-06389 (RRM) (CLP), 2008 WL 4508558, at

 *4–5 (E.D.N.Y. Sept. 30, 2008) (holding that symptoms consistent with PTSD, observed over




                                                   9
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 10 of 18 PageID #: 615




 two years after an arrest that involved only a de minimis use of force, were insufficient to

 overcome summary judgment). The facts here, however, are not as conducive to such a

 reductive formulation. Although Kirby indeed challenges the force used to arrest him as

 excessive—facts further explored below—he was also once shot at. This case, then, is

 distinguishable from other “push or shove” cases, which can light the Court’s path, through

 unsettled territory, only so much.

        The stumbling block, of course, is whether an injury claimed to flow in the complete

 absence of physical contact can ever be constitutionally concrete to support standing. While the

 signals are decidedly unclear, the Second Circuit has suggested that physical contact with the

 plaintiff is not a necessary predicate in stating an excessive force claim. See Mills v. Fenger, 216

 F. App’x 7, 9 (2d Cir. 2006) (noting, in dicta, that alone, “a gunpoint death threat issued to a

 restrained and unresisting arrestee” may well constitute excessive force); see also McAllister v.

 New York City Police Dep’t, 49 F. Supp. 2d 688, 698–99 (S.D.N.Y. 1999) (granting summary

 judgment in favor of officers who shot at, but missed, the plaintiff when plaintiff alleged no

 injury whatsoever, but holding that, as a general proposition, “shooting at someone, obviously,

 can state a claim for excessive force”); cf. Terebesi v. Torreso, 764 F.3d 217, 240 (2d Cir. 2014)

 (an officer’s discharge of his weapon during the execution of a search “is subject to Fourth

 Amendment scrutiny, regardless of whether he hits anyone”). Significantly, the vast majority of

 other circuits are in accord with this reasoning.3



 3
   See Mlodzinski v. Lewis, 648 F.3d 24, 37 (1st Cir. 2011) (holding that, notwithstanding
 plaintiff’s allegation of serious physical injury, the pointing of a firearm at a non-threatening,
 unarmed teenager for seven to ten minutes constituted excessive force); Binay v. Bettendorf, 601
 F.3d 640, 650–51 (6th Cir. 2010) (summary judgment for defendant officers not appropriate
 when they detained suspects at gunpoint during a search for narcotics and wore masks, which
 may have “added to an environment of intimidation and terror”); Baird v. Renbarger, 576 F.3d



                                                  10
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 11 of 18 PageID #: 616




        Here, Kirby has supplied evidence tending to show that he suffered PTSD as a result of

 the shooting, notwithstanding his concession that he was not, prior to his arrest, touched in any

 way. See, e.g., Kirby Dep. at 3 (10:15–25); Dkt. 33-32, Harris-Marchesi Decl., Ex. M-1 (“Dr.

 Barbee Progress Notes I”), at 2–4, 6, 25–27, 29–36. He also offers numerous cases in which

 psychological harm, in conjunction with physical injury, constituted a recoverable injury.4 Resp.

 at 11–12. Indeed, there is ample support for holding psychological injury may support a jury’s

 finding of excessive force. See, e.g., Schneider v. Nat’l R.R. Passenger Corp., 987 F.2d 132, 137

 (2d Cir. 1993) (affirming jury award that compensated for both physical injuries and PTSD);

 Jackson v. Tellado, No. 11-cv-3028 (PKC) (SMG), 2018 WL 4043150, at *5–7 (E.D.N.Y. Aug.

 24, 2018) (notwithstanding remittitur, awarding compensatory damages for injuries that included

 psychological harm) (E.D.N.Y. Aug. 24, 2018); Gonzalez v. City of New York, No. 01-cv-5584

 (JG), 2006 WL 8435010, at *12 n.15 (E.D.N.Y. Jan. 3, 2006) (evidence of PTSD, in conjunction

 with other physical injuries, was sufficient to allow a jury to determine whether the force at issue

 was excessive); see also Davis v. Rennie, 264 F.3d 86, 111 (1st Cir. 2001) (PTSD sufficient to



 340, 344 (7th Cir. 2009) (holding that “[p]laintiffs need not show physical injury in order to
 sustain an excessive force claim,” and that a reasonable jury could find that the pointing of a
 submachine gun to detain a suspect constituted unreasonable force); Cortez v. McCauley, 478
 F.3d 1108, 1131 (10th Cir 2007) (en banc) (“Physical contact is not required for an excessive
 force claim—patently unreasonable conduct is.”); Robinson v. Solano Cty., 278 F.3d 1007, 1015
 (9th Cir. 2002) (en banc) (brandishing a firearm at an unarmed suspect may constitute excessive
 force, even in the absence of physical injury); Baker v. Monroe Twp., 50 F.3d 1186, 1193 (3d
 Cir. 1995) (the use of guns and handcuffs to detain a suspect constituted a Fourth Amendment
 violation in the absence of evidence supporting the reasonableness of that force).
 4
   Kirby also cites Nelson v. City of Stamford, No. 3:09-cv-1690 (VLB), 2012 WL 233994, at *20
 (D. Conn. Jan. 25, 2012) for the proposition that a diagnosis of PTSD, absent physical injury, is
 sufficient to support an excessive force claim. See Resp. at 12. That case, however, involved a
 laceration to the plaintiff’s head allegedly following an arresting officer’s application of physical
 force, and the language supporting PTSD as a cognizable injury was written in the context of that
 plaintiff’s state-law intentional infliction of emotional distress claim. Id. at *7–8, *20–21.



                                                  11
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 12 of 18 PageID #: 617




 support jury’s finding of excessive force, even in the absence of physical injury).

        Sensing an Achilles heel, defendants are quick to label the batch of precedents advanced

 by plaintiff as inapposite because none flat out recognizes the validity of an excessive force

 claim unhinged to physical contact. That argument, however, erroneously conflates the absence

 of physical injury with the reasonableness of the force. As discussed above, although the

 absence of physical injury is often dispositive of reasonableness, a plaintiff may always defeat a

 summary judgment motion by supplying evidence that the force applied by an officer was

 unreasonable, and that the plaintiff suffered compensable injury as a result. To put it another

 way, rather than focusing on what plaintiff’s cases do not say, it is what they do say that is

 dispositive: psychological injury can be compensable in an excessive force case. Bathed in that

 light, having created a genuine issue as to the circumstances leading to Officer Santamaria’s

 discharging his firearm and the extent of Kirby’s injuries, Kirby is entitled to a jury’s

 determination of reasonableness.

        Alternatively, seeking a technical knockout, defendants argue that, under New York law,

 only a designated medical expert may present evidence of PTSD, and that Kirby’s failure to

 designate a medical expert, as mandated by Federal Rule of Civil Procedure 26(a)(2), is fatal to

 his claim of actual injury and mandates judgment in their favor. Reply at 6–7. But, whether

 Kirby has provided all that is necessary to prevail on his claims is not the issue before the Court

 now. All that is in issue is whether he has made a sufficient showing that a genuine issue exists.

 And, contrary to the argument defendants advance, medical records evidencing PTSD may, on a

 summary judgment motion, be considered by the Court and may form the basis for defeating the

 motion, even in the absence of expert medical testimony. See, e.g., Gonzalez, 2006 WL

 8435010, at *12 n.15 (E.D.N.Y. Jan. 3, 2006) (a psychological evaluation containing PTSD




                                                  12
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 13 of 18 PageID #: 618




 diagnosis was sufficient to create a genuine dispute). This argument cannot carry the day for

 defendants with respect to the first series of conduct encompassed in Kirby’s excessive force

 claim.

          As for the second series of events—Kirby’s contention that the arresting officers used

 excessive force in handcuffing him after he was ordered out of the Escalade—the answer is clear.

 They did not. The facts of Kirby’s arrest are virtually indistinguishable from the abundance of

 handcuffing cases in this circuit in which the force used to handcuff or otherwise physically

 detain an arrestee was de minimis. See, e.g., Breitkopf v. Gentile, 41 F. Supp. 3d 220, 245–46

 (E.D.N.Y. 2014); Evans, 681 F. Supp. 2d at 252–53; Jennejahn v. Vill. of Avon, 575 F. Supp. 2d

 473, 476, 481 (W.D.N.Y. 2008); Williams v. City of New York, No. 05-cv-10230 (SAS), 2007

 WL 2214390, at *12 (S.D.N.Y. July 26, 2007). Simply, construing the facts in the light most

 favorable to Kirby, including the recognition that his preexisting medical conditions caused him

 pain during his arrest, evidence that he was commanded to kneel and place his hands behind his

 head for only 10 to 20 seconds does not, as a matter of law, constitute excessive force.

 II.      Qualified Immunity as to the Excessive Force Claim Against Officer Santamaria

          An official, acting under color of state law, is shielded by qualified immunity if his

 conduct “does not violate clearly established statutory or constitutional rights of which a

 reasonable person would have known.” Zahrey v. Coffey, 221 F.3d 342, 347 (2d Cir. 2000)

 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982)).

 This is so “even if her conduct resulted from ‘a mistake of law, a mistake of fact, or a mistake

 based on mixed questions of law and fact.’” Breitkopf, 41 F. Supp. 3d at 243–44 (quoting

 Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009)). Because

 qualified immunity is “an entitlement not to stand trial or face the other burdens of litigation,”




                                                   13
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 14 of 18 PageID #: 619




 Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S. Ct. 2806, 86 L. Ed. 2d 411 (1985), its availability

 should be determined “at the earliest possible stage in litigation.” Breitkopf, 41 F. Supp. 3d at

 244 (quoting Hunter v. Bryant, 502 U.S. 224, 227, 112 S. Ct. 534, 116 L. Ed. 2d 589 (1991)).

        The right to be free from excessive force during the course of an arrest is clearly

 established. Outlaw v. City of Hartford, 884 F.3d 351, 367 (2d Cir. 2018). Therefore, qualified

 immunity from a claim of excessive force is warranted only if it were “objectively reasonable for

 [officials] to believe that their conduct did not violate the Fourth Amendment.” Thomas v.

 Roach, 165 F.3d 137, 143 (2d Cir. 1999). If material facts are in dispute such that reasonable

 finders of fact may disagree as to whether the force used was excessive, the officer is not entitled

 to qualified immunity. Id.; see also Breitkopf, 41 F. Supp. 3d at 250–51.

        Construing, as the Court must, the facts in the light most favorable to Kirby, see Kerman,

 261 F.3d at 232, it cannot conclude Officer Santamaria is entitled to qualified immunity as to

 Kirby’s excessive force claim stemming from the shooting. If, indeed, Kirby was compliant and

 Officer Santamaria had no reason to believe he was armed or dangerous before shooting at him,

 no reasonable officer could conclude that Kirby’s constitutional rights were not violated. See

 Jackson, 236 F. Supp. 3d at 663–69. Accordingly, although a jury may later credit Officer

 Santamaria’s account and find that the force he employed was reasonable under the

 circumstances, the markedly divergent accounts of the events surrounding Kirby’s arrest

 preclude Officer Santamaria’s entitlement to qualified immunity on this claim now.

 III.   Equal Protection and Conspiracy

        Put plainly, Kirby’s claims of the denial of, and conspiracy to deny him of, equal

 protection, brought under 42 U.S.C. §§ 1981 and 1985, are devoid of evidentiary support. In his

 amended complaint, he alleges both the shooting and his arrest were “motivated by race and




                                                  14
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 15 of 18 PageID #: 620




 color, . . . were marked by the conduct of Defendants to support the motivation,” Am. Compl.

 ¶ 68, and were a result of a conspiracy to deprive him of a litany of constitutional rights because

 of his race and color. Id. ¶ 56. These claims do not pass beyond the category of suspicion and

 speculation.

        Kirby tries to dress his suspicion and speculation in the garb of circumstantial evidence to

 create a genuine dispute of fact as to an inference of discrimination. Resp. at 15; see Lizardo v.

 Denny’s, Inc., 270 F.3d 94, 101–02 (2d Cir. 2001). This rechristening does not cement into

 admissible proof.

        To defeat summary judgment, Kirby must identify evidence of defendants’

 discriminatory intent on the basis of his race, which “must be a substantial or motivating factor

 behind the behavior complained of.” Wong v. Yoo, 649 F. Supp. 2d 34, 69 (E.D.N.Y. 2009).

 Although acts of violence may support an inference of discrimination, they are not, without

 more, sufficient. Id. at 69–70. Here, Kirby offers only that he is African American, and that

 Officer Santamaria may have seen that he was African American prior to his discharging his

 weapon. See Resp. at 15–16. Standing alone, this evidence cannot support Kirby’s § 1981 claim

 of discrimination, let alone that defendants conspired to discriminate against him and deprive

 him of his constitutional rights. Accordingly, defendants are entitled to summary judgment as to

 these claims as a matter of law.

 IV.    Monell Liability

        A local government faces liability under § 1983 if its official policy or custom causes its

 employee to violate another’s civil rights. Monell v. Dep’t of Soc. Servs. of City of New York,

 436 U.S. 658, 692–95, 98 S. Ct. 2018, 2036–38, 56 L. Ed. 2d 611 (1978); Segal v. City of New

 York, 459 F.3d 207, 219 (2d Cir. 2006). “[M]unicipal inaction such as the persistent failure to




                                                 15
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 16 of 18 PageID #: 621




 discipline subordinates who violate civil rights could give rise to an inference of an unlawful

 municipal policy of ratification of unconstitutional conduct within the meaning of Monell.”

 Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983). Kirby, pointing to the County Internal

 Affairs Unit’s (“IAU”) decision not to interview him during the course of its investigation of

 Officer Santamaria’s conduct, argues that its recommendation that Officer Santamaria not be

 disciplined was unconstitutional. Resp. at 18. Even accepting Kirby’s contention that the

 County was obligated to interview him—a contention wholly unsupported by the evidence—

 such a decision hardly constitutes a “persistent failure to discipline subordinates.” Id. In the

 absence of any evidence to support an inference of an unconstitutional policy or custom, Monell,

 436 U.S. at 695, there is no genuine issue as to Monell liability. The claim fails, and the County

 is entitled to judgment.

 V.     Supplemental Jurisdiction

        Federal courts shall, prescriptively, exercise supplemental jurisdiction over state-law civil

 claims that share a “common nucleus of operative fact” with claims over which they have

 original jurisdiction, Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1753 n.1, 204 L. Ed.

 2d 34, reh’g denied, 140 S. Ct. 17, 204 L. Ed. 2d 1172 (2019), such that they “form part of the

 same case or controversy.” 28 U.S.C. § 1367; Exxon Mobil Corp. v. Allapattah Servs., Inc., 545

 U.S. 546, 557, 125 S. Ct. 2611, 2619, 162 L. Ed. 2d 502 (2005). In the absence of viable federal

 claims, Courts may decline to exercise jurisdiction over remaining state law claims and dismiss

 the case without prejudice. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S. Ct.

 614, 619, 98 L. Ed. 2d 720 (1988). Here, however, the survival of Kirby’s § 1983 excessive

 force claim relating to the shooting compels the Court to exercise supplemental jurisdiction over

 his state law claims against Officer Santamaria as to that incident, which undisputedly share a




                                                  16
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 17 of 18 PageID #: 622




 common nucleus of operative fact with that federal claim.5

        Nevertheless, Kirby’s negligence claim against Officer Santamaria is barred. “Under

 New York law, a plaintiff may not recover under general negligence principles for a claim that

 law enforcement officers failed to exercise the appropriate degree of care in effecting an arrest or

 initiating a prosecution.” Bernard v. United States, 25 F.3d 98, 102 (2d Cir. 1994); see also

 Pagan v. City of New York, No. 15-cv-05825 (LDH) (RLM), 2019 WL 8128482, at *9 (E.D.N.Y.

 Mar. 28, 2019) (holding that “negligence claims are impermissibly inconsistent with claims for

 excessive force, which are predicated on intentional conduct”). In addition, as Kirby was

 untouched by Officer Santamaria’s discharged round, his claim for battery cannot be maintained

 as a matter of law. See Bower v. City of Lockport, 115 A.D.3d 1201, 1204, 982 N.Y.S.2d 621,

 625 (App. Div., 4th Dep’t 2014) (“The elements of battery are bodily contact, made with intent,

 and offensive in nature.”) (internal quotation marks omitted). And, in the absence of even a

 scintilla of evidence that Officer Santamaria discharged his firearm pursuant to any “regularly

 issued process, either civil or criminal,” his state law claim for malicious abuse of process must

 be similarly dismissed. Ettienne v. Hochman, 83 A.D.3d 888, 888, 920 N.Y.S.2d 717 (App.

 Div., 2d Dep’t 2011) (quoting Curiano v. Suozzi, 63 N.Y.2d 113, 116, 469 N.E.2d 1324, 1326

 (1984)). As a result, only Kirby’s state law claim of intentional infliction of emotional distress

 survives summary judgment.

                                             Conclusion

        For the foregoing reasons, defendants’ motion for summary judgment is granted as to



 5
   In the absence of any viable federal claims against the County or the John Doe defendants,
 however, the Court declines to retain jurisdiction over any state law claims brought against them
 by Kirby. See Escobar v. City of New York, No. 05-cv-3030 (ENV) (CLP), 2007 WL 1827414,
 at *4 (E.D.N.Y. June 25, 2007).



                                                  17
Case 2:16-cv-07161-ENV-SIL Document 36 Filed 04/17/20 Page 18 of 18 PageID #: 623




 Kirby’s conspiracy claim (Count 3) equal protection claim (Count 4) and Monell liability claim

 (Count 2), and is denied as to Kirby’s excessive force claim (Count 1).

        Furthermore, the Court retains jurisdiction over Kirby’s state-law claim of intentional

 infliction of emotional distress (Count 8) against Officer Santamaria only, and only as to the

 shooting; Kirby’s remaining state law claims (Counts 5–7) are dismissed in their entirety.

         So Ordered.

        Dated: Brooklyn, New York
               March 19, 2020


                                                                  /s/ Eric N. Vitaliano
                                                                     ERIC N. VITALIANO
                                                                     United States District Judge




                                                 18
